Per Curiam,
This appeal comes before us from the refusal of the Pennsylvania Liquor Control Board to grant a club liquor license to the Benevolent and Protective Order of Elks of the United States of America, Monongahela Lodge No. 455, which lodge is located in the City of Monongahela, Washington County, Pa., for the reason that “the quota in the City of Monongahela is exceeded”. It was stated to the court that this is a bona fide club, which has been thoroughly investigated by the Liquor Control Board and that the quota is the only thing that prevents the issuance of this license.
The population of the City of Monongahela in the census of 1940 was 8,825, and under the act of assembly nine licenses may be issued in that municipality. At the present time there are 15 licenses in effect, excluding clubs and hotels.
The legal position taken by the Liquor Control Board is that the Liquor License Quota Act of June 24,1939, P. L. 806, 47 PS §§744 — 1001,1002, limiting the number of licenses for the retail sale of liquor, malt, or brewed beverages to be issued by the Pennsylvania Liquor Control Board under the Pennsylvania Liquor Control Act of June 16, 1937, P. L. 1762, applies to club licenses such as applied for by this applicant. The Liquor Control Board claims that the issuance of this license would exceed the quota for this municipality.
*458This matter has been raised in several courts throughout the Commonwealth, and we are in accord with the opinion filed in the Appeal of Lithuanian Beneficial Assn., no. 284, May sessions, 1940, in the Court of Quarter Sessions of Lackawanna County. Therein it was held that the proper interpretation of the act was to exclude clubs from the quota. See also Appeal of Willow Club of Dunmore from the order of the Liquor Control Board refusing to grant a club license, no. 42, October sessions, 1941, (Q. S. Lackawanna County) ; the appeal of Matus Cak-Trenciansky Corps of Pittsburgh, from the refusal of the Pennsylvania Liquor Control Board to grant a catering club liquor license for its club located in Lower Burrell Township, Westmoreland County, Pa., no. 11, August term, 1940 (Westmoreland County) ; in the matter of the application of Harry F. W. Johnson Home Association of Bethlehem, Pa., for a club liquor license, no. 5, February term, 1941 (Northampton County). See also Horton Township Sportsmen’s Club’s License (Elk County), 41 D. & C. 261.
We shall, therefore, make an order granting this license.
And now, September 13, 1941, it is ordered and decreed that the Pennsylvania Liquor Control Board issue to petitioner, the Benevolent and Protective Order of Elks of the United States of America, Monongahela Lodge No. 455, a club liquor license, upon compliance by the said club with the statutory requirements and any rules and regulations of the board pertinent thereto; the costs of this proceeding to be paid by appellant.
NOTE. — See, to the contrary, Francesco Fiorentino-Concordia No. 454’s License,-D, & C.-, and cases therein cited,